MIKVA, Circuit Judge,
concurring in part and dissenting in part:
I agree with my colleagues that most of the challenges to the Secretary’s authority are not ripe for the review being sought. While I am troubled by the seeming absence of any statutory authority for the Secretary’s stick and carrot dealings with the states, the time to confront that question frontally is not now and may never be, as far as most of the petitioners are con*414cerned. I am not as sanguine about the New York challenges to the Secretary’s actions. My colleagues agree that most of the New York complaints are timely and properly before this court. In my view, however, they have erroneously declared one claim untimely. Moreover, I believe that all the complaints are meritorious as well.
New York attacks the Secretary’s Final Rule on four grounds. The majority addresses the merits of only three, upholding the agency’s action as to each. Based on a misperception of the thrust of the fourth claim, the majority rules it not ripe for review. I find the agency’s action in each of the four instances is ripe and fails to withstand judicial scrutiny under the arbitrary and capricious standard of review. Unlike the majority, I believe that the agency has failed to make the requisite rational connection between the facts in evidence and its judgment relating to New York’s claims sufficient to pass muster under the arbitrary-and-capricious standard. Therefore, I respectfully dissent.
There is no disagreement about the standard or the evidentiary dimensions of our review. The Secretary’s modification of the safety standards may be set aside if “found to be ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.’ ” See Motor Vehicle Manufacturers Association of the United States, Inc. v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 41, 103 S.Ct. 2856, 2865, 77 L.Ed.2d 443 (1983) (citing 5 U.S.C. § 706(2)(A)). An agency rule will be deemed arbitrary and capricious if “the agency has relied on factors which Congress has not intended it to consider, entirely failed to consider an important aspect of the problem, or offered an explanation for its decision that runs counter to the evidence before the agency.” at 43, 103 S.Ct. at 2867. It is well settled that in examining the agency’s actions under the arbitrary-and-capricious standard, we must confine our “searching and careful” review, see Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416, 91 S.Ct. 814, 824, 28 L.Ed.2d 136 (1971), to the evidence in the record. The agency record must reflect an adequate and reasonable basis for the decision, including consideration of all relevant factors. State Farm, 463 U.S. at 43, 103 S.Ct. at 2866; ILGWU v. Donovan, 722 F.2d 795, 822 (D.C.Cir.1983), cert. denied sub nom. Breen v. ILGWU, 469 U.S. 820, 105 S.Ct. 93, 83 L.Ed.2d 39 (1984). The reviewing court must judge the reasons and justifications the agency presents for its action and not supply a reasoned basis where the agency itself has provided none. SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S.Ct. 1575, 1577, 91 L.Ed. 1995 (1947). “[I]t is the agency’s responsibility, not this [cjourt’s, to explain its decision.” State Farm, 463 U.S. at 57, 103 S.Ct. at 2874.
I
A
New York contends that the Secretary arbitrarily failed to adequately consider the alternative of permitting both mandatory usage laws (MULs) and a federal passive restraint standard. Maj. Op. at 480 n. 9 (citing New York Brief at 25-27). The majority incorrectly subsumes this claim into petitioners’ challenge to the automatic rescission feature of the Secretary’s Rule. Maj. Op. at 480 & n. 9. In so doing, the majority concludes that the claim is “not ripe for review.” Maj. Op. at 480. Were I to agree that New York’s claim is nothing more than an attack on the reasonableness of the “trapdoor” provision, I would concur in my colleagues’ determination that the court must decline review of this issue, just as they have done when the other petitioners made this assertion. However, I believe the challenge is part of New York’s contention that “the Final Rule is more lenient (and therefore less promotive of automobile safety) than is justified by the record.” See Maj. Op. at 485.
New York is not questioning the safety effectiveness of MULs per issue which need not be reached unless and until the trapdoor opens. Rather, it is challenging the Secretary’s design of a passive *415restraint requirement upon consideration of only an either/or alternative, without also examining a combination approach. New York argues that the evidence in the record suggests that the combination of MULs plus passive restraints would provide greater safety benefits than the MUL- or-passive restraint option. That the Secretary effectuated her design through the automatic rescission provision does not change the import of the claim. Nor, in my estimation, does it affect the claim’s timeliness. If the argument proves true, “then many people, including New York citizens, may be adversely affected in the most direct way by the Secretary’s failure to require greater protection.” See Maj. Op. at 485. Thus, even under the majority’s reasoning, this issue is ripe for review. See id. Furthermore, upon examination of the record, I conclude that the agency's decision to reject this alternative is devoid of any meaningful support.
B
During the most recent round of rule-making, numerous commentators argued that passive restraints should be viewed in conjunction with and not as an alternative to state laws requiring seatbelt use. See 49 Fed.Reg. 28,999 (1984). These comments were given passing address. In the fifty-page record, the Secretary responded with a one sentence indirect retort:
This argument ignores both the public acceptability concerns set forth above and the incentive for passage of such the extent there is significant consumer resistance to automatic protection by the department’s approach.
Id. Examination of this option is nil. Instead, the Secretary steadfastly maintained that either automatic occupant protection or MULs covering two-thirds of the population would meet the “standards of the Act” and “carry out the objective and purpose of the statute,” so long as the MULs met the Department’s criteria. Id. Playing these alternatives against one another rather than in tandem led the Secretary to adopt the MUL rescission provision. She based her action on the Department’s conclusion that “coverage of a large percentage of the American people by seatbelt laws that are enforced would largely negate the incremental increase in safety to be expected from an automatic protection requirement.” Id. at 28,997. There are two problems with this conclusion.
First, it is completely unsupported, if not contradicted, by the relevant data. Nowhere in the record does the Department explain how it concluded that the incremental safety benefits of passive restraints, as compared to MULs alone, would not be worth the cost. To the contrary, the Department’s regulatory impact analysis strongly suggests that passive restraints could well be cost-beneficial even if states passed MULs; it concedes that the combination could maximize both short-term and long-term safety benefits. See 1984 Final Regulatory Impast Analysis at VI-29 to -30 (J.A. 250-52); see also 49 Fed.Reg. at 28,991 (noting the advantages of passive restraints combined with seatbelt use). It stands to reason that only a combination of the two methods would ensure that the safety benefits are afforded the citizens and travellers in those states that did not enact MULs. Thus, contrary to the Department’s conclusion, the evidence indicates that safety would be enhanced by permitting the two regulatory schemes to coexist.
Second, the Department’s finding does not support the automatic rescission of the passive restraint requirement upon passage of MULs covering two-thirds of the states. Indeed, it cannot be supported in advance of any opportunity to assess the actual effect of state MULs in operation. The Department noted, “in order for it to accept MULs as an alternative to requiring automatic crash protection, MULs must provide a level of safety equivalent to that which would be expected to be provided ... by the automatic system.” 49 Fed.Reg. at 28,999 (emphasis added). The Department’s conclusion that MULs can be as effective as passive restraints standing alone, although supported by an extraordi*416narily thin record, must be respected. But this again formulates the inquiry only in terms of an either/or approach. Particularly given the fact that at the time of reporting only one American state had ever required seatbelt usage, it seems surpass-ingly capricious for the Department to decide that MULs covering only two-thirds of the population would render passive restraints superfluous. If MULs actually prove to be workable and so safety-effective that passive restraints are unnecessary, the Department can always rescind the passive restraint requirement at some later there is hard evidence to prove what is now a most doubtful prediction.
In its second justification for dismissing a passive restraint-plus-MUL option, the Department noted tersely that the passive restraint-or-MUL approach both addresses the “significant consumer resistance” to automatic protective devices and offers states an “incentive” to pass MULs. The Secretary apparently believed that promulgating a passive restraint along with promotion of state MULs would both meet with intense public resistance to passive restraints and prevent her from effectively encouraging MUL enactment. Hence, neither element of the scheme would be accomplished. The Secretary’s reasoning is far from comprehensible. To the extent it can be pieced together, it lacks record support.
In defending her treatment of the two safety protection methods as alternatives rather than as complements, the Secretary emphasized her belief in the importance of providing some local option in the decision-making. The “option” open to states is to express their preference for MULs over automatic occupant protection by passing such laws. The Department “believe[d] that offering this ‘option’ should lessen any public resistance to an automatic occupant protection requirement. Having some ability to choose one alternative over the other should make both alternatives more acceptable.” Id. at 28,999. The evidence simply can not bear this strained reasoning.
In the same rulemaking preamble, the Department concluded that there was no reason to expect the passive restraint requirement would create significant “public acceptability concerns” or “consumer resistance.” at 29,002-01. Nor did it expect any negative reaction to passive restraints to seriously impede their efficacy. Id. at 28,989. Consequently, the Secretary had no basis for concluding that the MUL-only alternative was necessary to sweeten the passive restraint pill, or that state legislatures would be encouraged to pass MULs by the prospect of avoiding passive restraints. In fact, it is unclear why the Department thought the states needed to be encouraged at all to pass MULs. According to the record, the Department was impressed by evidence that public support for highway safety laws was growing steadily and dramatically. See id. at 28,-994.
The evidence appears to run counter to the Secretary’s incentive objective. New York contends that states would pass more stringent MULs but for the Secretary’s trapdoor. Indeed, events since the Rule’s promulgation indicate that New York is correct. The states that have passed MULs have designed weaker, less comprehensive statutes so as to avoid compliance with the Rule’s criteria for consideration in the two-third’s trapdoor figure. Other states have gone even further and provided for automatic repeal of their MULs should the Department count their populations toward the automatic rescission provision. New York Supp. Brief at 6.
Regardless of the reasonableness of the incentive device, the either/or scheme arrived at by the Secretary raises a serious statutory problem. The Secretary’s overt intent in implementing the provision was to affect state legislation, specifically state legislation regulating driver behavior. That is a regulatory design specifically withheld from the Secretary by the statute under which she acted.
It is axiomatic that in implementing legislation the Secretary must perform in accordance with Congress’ purposes in enact*417ing the legislation. See Pacific Legal Foundation v. Department of Transportation, 593 F.2d 1338, 1343 (D.C.Cir.), cert. denied, 444 U.S. 830, 100 S.Ct. 57, 62 L.Ed.2d 38 (1979); SEC v. Chenery Corp., 332 U.S. 194, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). Accordingly, in reviewing the Department’s decision we must ensure that the agency has “remain[ed] within the bounds of [its] delegated authority.” See Office of Communication of United Church of Christ v. FCC, 707 F.2d 1413, 1422-23 (D.C.Cir.1983). Neither the ingenuity nor the efficacy of a regulatory scheme can save it from challenge as unauthorized action.
Both the language and legislative history of the National Traffic and Motor Safety Act of 1966 (the Act), 15 U.S.C. §§ 1381 et seq. (1982), posit that Congress has authorized the Department to adopt automobile safety standards which mandate performance characteristics of equipment and veThe Act directs the Secretary to establish “motor vehicle safety standards,” id. § 1392(a), defined as “a minimum standard for motor vehicle performance, or motor vehicle equipment performance ...,” id. § 1391(2). “ ‘Motor vehicle safety’ means the performance of motor vehicles or motor vehicle equip-ment_” Id. § 1391(1). Behavior of drivers is not within the permitted scope of safety standards under the Act. Nor did the statute contemplate that the Secretary would delegate any of her automotive safety standards authority to the states. Nor did Congress intend such results.
When Congress has sought to permit the Secretary to influence driver behavior it has specifically authorized her to structure state programs. For example, pursuant to the Highway Safety Act of 1982, 23 U.S.C. §§ 401 et seq. (1982), states must submit to the Secretary for approval driver education programs designed to reduce traffic accidents and resultant losses. Congress explicitly provided that “[s]uch programs shall be in accordance with uniform standards promulgated by the Secretary.” It then went on to outline the performance criteria which she is to employ in designing the standards. Id. § 402(a). Similarly, Congress itself has set up incentive schemes when it intended the Secretary to implement federal safety standards by delegating her authority to the states. The Surface Transportation Assistance Act of 1978, 23 U.S.C. §§ 101 et seq. (1982), offers the best example. There Congress provided that the Secretary may not approve federal funds for highway construction and repairs in any state which has a maximum speed limit above fifty-five miles per hour. Id. § 154(a). Congress adopted a more direct incentive in its approach to the drunk driving problem. It directed the Secretary to make grants to “states which adopt and implement effective programs to reduce traffic safety programs resulting from persons driving while [intoxicated or under the influence of drugs].” Id. § 408. Congress then spelled out the minimum statutory provisions that the state must adopt in order to be eligible.
When Congress intends to authorize such action by the Secretary it says so in no uncertain terms. The authority cannot be implied. See Calvert Cliffs’ Coordinating Committee, Inc. v. Atomic Energy Commission, 449 F.2d 1109, 1122-27 (D.C.Cir.1971). There are no parallel provisions in the National Traffic and Motor Vehicle Safety Act.
With the Act, Congress meant to shift the focus of federal automobile safety regulation away from the prior concern over the driver’s actions and capacity and toward the “role of the car itself.” S.Rep. No. 1301, 89th Cong., 2d Sess. 6 (1966), reprinted in 1966 U.S.Code Cong. & Ad. News 2710. The Supreme Court, in referring to the Department’s power to adopt safety standards under the Act, observed that “Congress decided that at least part of the answer [to the problem of highway deaths and injuries] lies in improving the design and safety features of the vehicle itself.” State Farm, 463 U.S. at 33, 103 S.Ct. at 2861. Since safety features would become effective automatically, regardless of human action or inaction, it was hoped that the benefits would be more readily *418felt. Regulation of driver behavior was left to the states.
In response to New York’s challenge to her statutory authority, the Secretary contends that she is permitted to take state safety laws into account in determining whether federal standards will be “appropriate.” This is unquestionably true, but misses the mark. While she may consider the effect of state laws which govern driver behavior, she may not seek to affect state laws which govern driver behavior. Mandatory seatbelt use laws regulate behavior; they render failure to “buckle-up” illegal and punishable. The MUL-or-pas-sive restraint provision not only is intended to “encourage” states to adopt MULs, 49 Fed.Reg. at 28,998, 28,999, but it also seeks to set the terms of the regulation, to define the scope of the illegality and severity of the punishment. See 49 C.F.R. § 571.208.-S4.1.5.2 (1984) (setting out the four conditions necessary for MUL compliance with the provision). This “incentive” is provided to fulfill the safety objectives of the Act. 49 Fed.Reg. at 28,999. Such attempts at indirect regulation of driver (not to mention passenger) behavior traverses the bounds of the Department’s statutory authority.
In sum, the Secretary’s disregard for the coexistence of MULs and a passive restraint requirement is arbitrary and capricious for two reasons. First, the Department failed to substantiate its conclusion that MULs covering only two-thirds of the population would be more beneficial than an automatic restraint requirement combined with promotion of MULs; it overlooked the evidence that the combination might greatly increase lives saved and injuries prevented, compared to either method alone, let .alone MULs covering only two-thirds of the population. Second, the Secretary’s “incentive” approach is outside the agency’s mandate under the Act in that its intent, if not its effect, is to influence driver behavior at the state level and its methodology is through delegation of strictly federal authority to the states.
II
A
New York urges the court to hold that the evidence can only reasonably support the requirement of a nondetachable automatic belt. The majority disparages New York’s arguments. Based on the Secretary’s stated justifications, it upholds her decision to allow satisfaction of the passive restraint requirement through installation of detachable automatic belts. Maj. Op. at 487. I cannot understand her reasoning and agree with New York that the evidence all points the other way.
The Secretary reasoned that non-detachable belts are the most coercive passive restraints, and would therefore cause the strongest negative public reaction. 49 Fed. Reg. at 28,993, 29,002. As the majority correctly states, the Secretary may appropriately “weigh [this consideration] in the balance.” See Maj. Op. at 487. But the relevant data supports neither the Secretary’s “weighing” process nor her subsequent conclusion that detachable belts should be permitted.
The Secretary indicated that 10 to 20 percent of thé public might cut non-detachable belts. 49 Fed.Reg. at 28,993. Nevertheless, she concluded that a large proportion of the public would remain protected by non-detachable belts. See id. at 29,003. The Secretary does not explain why this situation is not more protective of safety than detachable belts in all cars. Indeed, she cannot rationally explain why without first finding what percentage of the population would detach detachable belts. Obviously, if more than twenty percent of the public will not use detachable belts, the safety factor is clearly in favor of the non-detachable option. The evidence seems to indicate that more people will detach detachable belts than will sever non-detachable ones. See id. at 28,984. Thus, upon a fair viewing of the record, the non-detachable scenario appears to offer greater protection.
The Secretary offered a second rationale which the majority also finds convincing. She judged that non-detachable belts would *419require manufacturers to eliminate the center front seat, noting that “[t]here is no commercially developed technology to provide an automatic belt for the center seat.” Id. at 28,993. While the manufacturers’ contention was disputed, even if it is fully accurate it does not provide a complete rationale for the rejection of a non-detachable belt mandate.
Congress charged the Secretary with the protection of safety. See 15 U.S.C. § 1392; State Farm, 463 U.S. at 55, 103 S.Ct. at 2873. Although the Act permits the Secretary to consider whether the proposed standard is “reasonable, practicable and appropriate” for the automobile for which it is prescribed, “[t]he Act intended that safety standards not depend on current technology and could be ‘technology-forcing’ in the sense of inducing the development of superior safety design.” State Farm, 463 U.S. at 49, 103 S.Ct. at 2870 (admonishing the Department for creating more lenient standards in response to auto manufacturers’ unwillingness to comply with safer devices). New York and the record suggest that technology already exists to alleviate the supposed problem. The Act directs the Secretary to “consider relevant available motor vehicle safety data” in establishing her standard. 15 U.S.C. § 1392(f)(1). She may not sacrifice safety by failing to weigh all the relevant factors of each viable alternative.
The Secretary never balanced the “center-seat problem” against the non-detachable belt’s advantages. She stressed only their disadvantages. See 49 Fed.Reg. at 28,992-93, 29,002. Furthermore, she overlooked evidence which mitigates the detrac-tions of the option. For example, elsewhere in the report the Secretary noted that fewer than one-third of the cars sold in 1982 had center front seats and the number has been steadily declining. The center seat is rarely used and the vast majority of its occupants are small children who are covered independently by mandatory automatic child restraint laws in all but two states. Id. at 28,996. The relative number of cars and passengers affected by any inconvenience would appear to be very small, when compared with the increase in lives saved through increased use of nondetachable belts. See id. at 28,984.
Having failed to fairly view the relevant data before her and adequately balance the evidence in reaching her conclusion, the Secretary has abdicated her statutory duty to implement laws which enhance automobile safety. Accordingly, her decision to not require non-detachable seatbelts is arbitrary and capricious.
B
New York also challenges the Secretary’s refusal to mandate installation of airbags in all automobiles. The majority upholds the Secretary’s decision, simply noting that the Secretary concluded that airbags’ safety would not be worth their high cost. See Maj. Op. at 488. I believe that the Secretary’s decision “runs counter to the evidence before the agency” and therefore constitutes arbitrary and capricious rulemaking. See State Farm, 463 U.S. at 43, 103 S.Ct. at 2866.
As the Department noted, “[ajirbags offer a distinct advantage over other occupant restraints in that they ensure a usage rate of nearly 100 percent for both drivers and passengers.” 49 Fed.Reg. at 28,991. According to the Department’s research, under any reasonable scenario airbags save more lives than any other restraint. In addition, airbags prevent more moderate and critical injuries than do seatbelts. See id. at 28,984-86 & Table 5 (comparing relative effectiveness of airbags, seatbelts and automatic restraints). Despite this evidence of the superiority of airbags, the Secretary ultimately declined to require them.
The Secretary proffered two rationales for her decision. First, she cited financial cost. Id. at 28,990-01. The Department estimated that installation of airbags in all three front seat positions of a car would cost $320 more per car than manual belts. The majority also notes that the estimated replacement cost of a deployed airbag is $800. Maj. Op. at 488. The majority cred*420its the Secretary’s conclusion that “[i]n light of these cost estimates, ... the safety benefits of airbags would not be worth their high cost.” Maj. Op. at 488. The conclusion cannot be reached from the facts that are used.
The majority reiterates the Secretary’s conclusion that the replacement cost of airbags “mak[es] it likely that many airbags would not be replaced once used.” Maj. Op. at 488. The presumed result is that “there would be no protection for the front seat occupants of [that] automobile.” 49 Fed.Reg. at 29,001. I think the argument is almost silly. As the Department itself concedes, few airbags are inadvertently deployed. 49 Fed.Reg. at 28,984. The vast majority are deployed due to sudden deceleration from moderate or high speeds. Often this deceleration will be caused by or result in frontal impact. Some of these cars will be totalled and the cost of installing new airbags is moot. In the Department's own estimation, even when not allowing for wrecked cars, few cars would be affected by the high cost of replacement. See id. at 28,984 (non-replacement together with dismantling would leave only 2 percent of all cars without bags at any one time).
As to those cars that are worth repairing after a front-end collision in which the airbags were deployed, the Department failed to recognize that it should be considering a unique sub-group of the population. In accepting the Secretary’s reasoning, the majority relies upon the Department’s finding “that ‘only a small percentage [of the public] appears willing to pay more than $400’ ” for airbags. Maj. Op. at 488, quoting 49 Fed.Reg. at 28,988. Surely this opinion poll might yield different results if the “public” was comprised of those who had previously been protected in accidents by deployed bags. The record does not indicate how resistant the consumer would be to paying $800 to replace the devices that saved the car's occupants from death or serious injury. If speculation were in order, I would venture that such a consumer would find $800 a reasonable investment.
Similarly, the Secretary mistakenly characterized the installation costs of airbags as being unacceptable to the public. The Department’s $320 estimate falls well within the range found acceptable in its public opinion survey. See 49 Fed.Reg. at 28,988 (“a range of approximately $150-$350”). Admittedly, as the majority points out, automobile manufacturers’ cost estimates are higher, but the record notes much lower estimates as well. Id. at 28,990. The Department specifically concluded that “[t]he costs of existing automatic restraint systems [including airbags] are reason-able_” Id. at 28,996. And yet the Secretary inexplicably finds the cost of airbags prohibitive.
In sum, the agency has misapplied the cost-benefit analysis dictated by the Act, and therefore is not due the deference to its “expertise” which the majority confers. As the majority observes, Maj. Op. at 488, the Supreme Court noted in State Farm that “[t]he agency is correct to look at the costs as well as the benefits of Standard 208.” 463 U.S. at 54, 103 S.Ct. at 2872. But the Court also reminded the Department that when considering the reasonableness of the costs, it “should bear in mind that Congress intended safety to be the pre-eminent factor under the Act.” 463 U.S. at 55, 103 S.Ct. at 2873 (citing H.R. Rep. No. 1776, 89th Cong., 2d Sess., 16 (1966)). The Court construed the Act as mandating an effective safety measure unless its incremental costs are more than minimal. See id. at 54-55, 103 S.Ct. at 2872-73. The Secretary appears to have eschewed this advice. She focused on costs, not safety. The $320 incremental cost for airbags in context appears minimal. The agency’s fears that the public may resent paying more for airbags do not reasonably override the agency’s own findings regarding the superior safety-effectiveness of airbags. Cf. S.Rep. No. 1301, 89th Cong., 2d Sess. 6 (1966), reprinted in 1966 U.S.Code Cong. & Ad.News 2709, 2714 (“safety shall be the overriding consideration in the issuance of standards”).
*421The Secretary’s second rationale for rejecting an airbag requirement is a forecast-ed lack of public enthusiasm. The Secretary noted, and the majority recounts, public fears regarding which the Department admits “can be adequately addressed.” 49 Fed.Reg. at 29,001. In her explanation of the Final Rule, however, the Secretary fails to note, or apparently give any weight to, the Department’s finding that “[ajirbags were rated highest [among manual belts, automatic belts and airbags] on comfort, convenience and appearance and were perceived to be safer than other restraint systems by infrequent belt users.” Id. at 28,988. Thus, even on the public acceptability factor alone, the evidence is at best mixed for and against airbags.
The agency is entitled to consider anticipated adverse public reaction. See Pacific Legal Foundation, 593 F.2d at 1345. However, it may not extract only negative predictions and posture them as explanations for rejecting highly superior safety devices. The majority would permit the Secretary to leave the determination to the “real-world experience [of] the marketplace.” Maj. Op. at 488. This solution seems facile. The Act charges the Secretary with meeting the needs of motor vehicle safety. Here, the Secretary has considered only one side of an argument that at best bears only tangentially on her decision and has given it paramount importance.
The record is overwhelming that airbags would save more lives and prevent more injuries than automatic belts or any reasonable scenario of seatbelt use. The Secretary has inadequately explained her reasons for reaching a finding which is at odds with this evidence. Neither justification she advances provides a sufficient basis for not requiring airbags in all automobiles. There is no “rational connection between the facts found and the choice made.” See State Farm, 463 U.S. at 42, 103 S.Ct. at 2866 (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168, 83 S.Ct. 239, 246, 9 L.Ed.2d 207 (1962)). Thus, the Secretary’s decision should be vacated as arbitrary and capricious.
C
Finally, New York claims that the Secretary acted arbitrarily and capriciously in failing altogether to consider, let alone adopt, the alternative of requiring both airbags and non-detachable automatic belts. The majority makes a specious argument that the Secretary did consider this alternative and then concludes that she acted appropriately in rejecting the option. I find that the Secretary “entirely failed to consider [this] important aspect of the problem.” See State Farm, 463 U.S. at 43, 103 S.Ct. at 2867.
The majority states that the Secretary’s discussion of the weaknesses of non-detachable belts was intended to both show that detachable belts should be a means of compliance under the Rule and respond to the argument that non-detachable belts should be required together with airbags. The majority then sketches its three reasons for this conclusion. Maj. Op. at 489.
First, the majority opines that individual weaknesses of airbags and non-detachable belts are germane to the desirability of requiring both. This ignores the possibility that the individual weaknesses might be alleviated by requiring both, in tandem. Specifically, research noted in the record has found that airbags function very well in non-catastrophic, frontal collisions up to speeds of 45 miles per hour, but are less effective in side or angle impacts, rollovers, and catastrophic frontal crashes. 49 Fed. Reg. at 28,986. The Department thus concluded, “the most effective system is an airbag plus a lap and shoulder belt. To obtain maximum protection in not only frontal, but also side and roll over accidents, occupants of cars with airbags and lap belts must use a lap belt to supplement the airbag.” Id. In these types of collisions seatbelts would fill in for the low effectiveness of airbags. Even at the 12.5 percentage usage estimated for manual belts, the Department postulated that many more lives would be saved by a com*422bination of airbags and belts than by any one alternative means used alone. See id. at 28,986, Table 5; page 13 supra. The record, otherwise replete with estimates, data and analysis, does not once attempt to analyze the consequences of combining airbags with non-detachable belts, where usage, according to the record, is at least 80 percent.
The second reason postulated by the majority is that the Secretary expressly invoked her earlier discussion of various alternatives, including requiring airbags for all cars. The majority erroneously believes this is responsive to the claim that both airbags and non-detachable belts should be required. The possibility that .the relevant data would change when options are considered together or in groups Was never examined by the Secretary.
Third, the majority claims that the section’s title “Airbags and/or Non-Detachable Seatbelt,” indicates an intent to address the option of requiring airbags and non-detachable seatbelts. Inferring intent from two words in the section title not only seems tenuous at best, but incorrectly assumes that intent is as good as act. If the Secretary failed to address this option, even if she intended to, she cannot be said to have considered the option. The plain words within the section belie the majority’s interpretation: “The rationals [sic] provided in the preceding sections for adopting the. new rule and for not retaining the old rule or amending it to require airbags in all cars essentialy [sic] provides [sic] the basis for the Department’s decision not to amend the old rule to require either airbags or nondetachable belts or just nondetachable belts.” 49 Fed.Reg. at 29,002 (referring to the agency’s decision to give automobile manufacturers an option rather than mandate any one method). The broken grammar, spelling and syntax suggest the lack of consideration that was given to the whole subject of airbags. There is not a word about the option of airbags plus nondetachable automatic belts.
The Final Rule is not merely slightly unclear on the issue, as the majority would have us believe. It is silent. Given the Secretary’s lack of consideration, the majority’s enigmatic statement as to the reasonableness of her “decision” is extravagant praise for non-performance.
Ill
The subject of how to enhance automobile safety remains the controversial subject it has always been. Congress has wrestled with it in numerous contentious and agonizing battles. No statutory proposal has ever commanded universal enthusiasm, and the statutes on the books have been criticized for what they contain and for what they lack. It is not for the agency or the courts to settle these basic policy disputes. Rather, both branches of government have an obligation to apply and enforce the mandates that Congress has laid down. Because, as New York contends, the agency failed to do so, and because my colleagues have given these agency failures a pass, I dissent.